313 S.W.3d 710 (2010)
Tork RODGERS, Appellant,
v.
GAINEY TRANSPORTATION and Division of Employment Security, Respondents.
No. ED 93497.
Missouri Court of Appeals, Eastern District, Division Two.
June 15, 2010.
*711 John J. Ammann St. Louis, MO, for appellant.
Ninion S. Riley, Jefferson City, MO, for respondents.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Tork Rodgers (Claimant) appeals from the order of the Labor and Industrial Relations Commission (Commission) finding him ineligible for unemployment benefits because he was discharged for misconduct connected with his work. We affirm.
We have reviewed the briefs and the record on appeal, and we conclude that the Commission's decision is supported by competent and substantial evidence on the whole record, and no error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided the parties a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).